Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                      Apr 29 2014, 9:45 am
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:

MICHAEL B. TROEMEL                                     GREGORY F. ZOELLER
Lafayette, Indiana                                     Attorney General of Indiana

                                                       ROBERT J. HENKE
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

In the Matter of the Termination of the Parent-Child          )
Relationship of C.W., minor child,                            )
and L.W., Mother,                                             )
                                                              )
L.W.,                                                         )
                                                              )
        Appellant-Respondent,                                 )
                                                              )
               vs.                                            )       No. 79A04-1310-JT-510
                                                              )
INDIANA DEPARTMENT OF CHILD SERVICES,                         )
                                                              )
        Appellee-Petitioner.                                  )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Faith A. Graham, Judge
                                Cause No. 79D03-1308-JT-53

                                          April 29, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        L.W. (“Mother”)1 appeals from the juvenile court’s order terminating her parental

rights to C.W. (“the Child”), contending that her due process rights were violated by the

methodology used to establish the allegations of the petition, and that the evidence

supporting the termination of her parental rights was insufficient.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY2

        The facts most favorable to the juvenile court’s decision reveal that Mother has had

a history of instability in her life. Mother’s father, who has been in prison since 2007, was

an alcoholic and physically abused Mother’s mother. Mother was molested by an uncle

when she was seven years old. She has not been employed since 2005 and, before her

incarceration, was receiving public assistance benefits.

        Mother was involved in child in need of services (“CHINS”) cases with respect to

her six other children (“the first CHINS case”). The first CHINS case arose due to, among

other things, serious, unexplained injuries to one of her children ultimately resulting in

Mother’s incarceration. In the first CHINS case involving the Child’s older siblings, only

the twins were the children of Father. In total, Mother had seven children by five different



        1
          C.Q. (“Father”), the biological father of the Child, voluntarily terminated his parental rights to the
Child and does not participate in this appeal. We will recite facts pertinent to Mother’s appeal. Father was
also the biological father of a set of twins, who were two of the Child’s six siblings. Father’s parental rights
to the twins were terminated in a former CHINS proceeding.
        2
          The record on appeal in this case was prepared pursuant to the Indiana Supreme Court’s “Order
Establishing the Indiana Court Reporting Pilot Project for Exploring the Use of an Audio/Visual Record on
Appeal [,]” issued on September 18, 2012, and effective on July 1, 2012. See In Re Pilot Project For
Audio/Visual Recordings In Lieu of Paper Transcripts In the Preparation of the Record and Briefing on
Appeal, 976 N.E.2d 1218 (Ind. 2012). We are grateful for the cooperation of the Honorable Faith H.
Graham of Tippecanoe Superior Court, appellant’s counsel, and the Office of the Indiana Attorney General
in the execution of this pilot project. Because there is no paper transcript, our citations reflect the location
of the information on the DVD.
                                                       2
men, several of whom were described as being abusive or involved with illegal drug

activity. The first CHINS case was based on allegations of lack of supervision, physical

abuse, and medical neglect.       The Tippecanoe County Child Protective Services

(“TCCPS”) received a report that Mother had left her two-month-old twins home alone.

Because of the support offered to Mother by family members, however, this report was

unsubstantiated, and no services were offered to Mother at that time.

       On December 7, 2011, the TCCPS received a second report alleging that one of the

twins, C.L.Q, arrived at the emergency room with swelling on his face, for which Mother

had no explanation.     Mother had provided inconsistent information about C.L.Q.’s

caregivers and the onset of his injury. The first CHINS case was then filed.

       In concluding that the Child’s older siblings were CHINS, the juvenile court found

that the six-month-old child, C.L.Q., had suffered non-accidental trauma consisting of

acute soft tissue injuries to the face, extensive acute skull fractures, and intracranial

hemorrhages with associated brain injuries. Those injuries to C.L.Q. were consistent with

abusive head trauma consisting of compression forces or crush injury and were equivalent

to injuries observed in children run over by motor vehicles. As a result of C.L.Q.’s

injuries, he suffered from seizure disorder, blood loss anemia, right-sided paresis, with

other motor function difficulties, as well as ongoing health and developmental risks.

       Mother stated that she had noticed C.L.Q.’s symptoms, described as a big head and

shaking arms and legs, but failed to seek immediate medical attention. Mother was the

only caregiver at the time, but could not provide a reasonable explanation for the injuries.

The injuries suffered by C.L.Q. were made worse by Mother’s delay in seeking medical

attention.
                                             3
       Mother admitted to leaving the twins home alone while she went shopping,

claiming that it was easier and quicker for her than if she had taken them along. Mother

failed to properly supervise her children, allowing the infant twins to fall out of bed on

more than one occasion, and had left the twins home alone on more than one occasion.

       Mother also admitted to having a sexual encounter with Father on December 6,

2011, while one of her children was on the same mattress. Mother believed that Father

may have harmed that child. Nevertheless, Mother maintained a relationship with Father

and became pregnant with the Child.

       Mother’s home lacked adequate food and furnishings, and at the time of her

children’s removal, there was only one gallon of milk in the home. Father had not had

substantial contact with his children and had not provided financial support. Pursuant to

a CHINS detention hearing order issued on December 9, 2011, Mother’s older children

were placed in protective custody.

       Mother was offered services through the first CHINS case, but failed to make any

progress toward stability or improved parenting. After a year of participation in services

offered to her, Mother’s visitation with her older children remained fully supervised and

occurred only one time per week. Mother was rarely prepared for visits.

       As a result of the injuries to C.L.Q., Mother was charged on November 1, 2012,

with neglect of a dependent resulting in serious bodily injury, as a Class B felony. Mother

pleaded guilty to that charge on April 24, 2013. Conviction was entered on May 31, 2013,

and Mother was sentenced to incarceration for ten years, with seven years executed—four

at the Department of Correction and three on Community Corrections—followed by three


                                             4
years of supervised probation. At sentencing, the trial court found Mother’s lack of

remorse and the extensive injuries to the child as aggravating circumstances.

       One of the Child’s siblings was reunited with his father, and the CHINS

proceedings with respect to that child were dismissed. Mother’s parental rights to the

other children were terminated on July 26, 2013. The Child was born on November 20,

2012, while Mother was incarcerated at the Tippecanoe County Jail on charges of neglect

of a dependent causing serious bodily injury with respect to C.L.Q. Mother reported that

the Child’s biological father could be one of several men. Mother had received an eviction

notice effective December 16, 2012. Her bond was set at $12,500 surety, which Mother

was unable to produce.

       The Tippecanoe County Department of Child Services (“TCDCS”) filed the

CHINS petition (“the second CHINS case”) pertaining to the Child on November 26,

2012. The Child was placed in protective custody on that same date, and a court appointed

special advocate (“CASA”) was assigned to represent the best interests of the Child. The

juvenile court found the Child to be a CHINS, and the dispositional order was entered on

February 13, 2013. The Child has been out of Mother’s and Father’s care continuously

since then.

       Mother was unable to participate in services due to her incarceration and did not

have a plan for the care of the Child during her incarceration. Mother was unable to

provide for the Child’s daily needs, and the Child was not able to stay at the jail with

Mother. The Child was placed with his maternal grandmother on November 26, 2012.

       The CASA has visited Mother at least once per month during Mother’s

incarceration. The CASA observed that the main concerns Mother expressed were that
                                         5
no one in her family had helped her to get out of jail, that incarceration was difficult for

her, and that she did not know what would happen to the possessions she had at her

apartment. Mother would occasionally ask about the children, but would then focus on

herself again. The CASA noted that prior to Mother’s incarceration, she did not have

other responsibilities, but could not provide meals consistently for the children on even a

once-a-week basis. Mother showed no emotional attachment to her children and placed

her own needs before those of her children. The CASA believed that Mother could not

provide for her children’s needs when she could not take care of herself and that the

children’s lives had been unstable for long enough. The CASA recommended the

termination of Mother’s parental rights to the Child and a plan for the Child’s adoption by

the maternal grandmother.

       The evidentiary hearing on the termination petition was held on September 30,

2013. At the hearing, TCDCS exhibits 1 through 6 were admitted without objection.

Exhibit 1 was the initial CHINS documents in the second CHINS case, and Exhibit 2 was

the court orders from the second CHINS case. Exhibit 3 was the order to terminate

Mother’s parental rights to the Child’s six other siblings. The TCDCS reports from the

second CHINS case were included in Exhibit 4. Exhibit 5 was the CHINS fact-finding

order from the first CHINS case. The chronological case summary from Mother’s

criminal case was admitted as Exhibit 6. The CASA tendered its Exhibit 1, the CASA

reports from the first CHINS case, and Exhibit 2, the CASA reports in the second CHINS

case, and both were admitted without objection.

       After the discussion concerning the admission of exhibits, counsel for TCDCS and

Mother discussed whether the juvenile court should take judicial notice and incorporate
                                          6
the record from the prior termination proceedings, or simply request the application of the

doctrine of collateral estoppel using the recent termination order for the Child’s older

siblings. Mother’s counsel stated that he was “under the impression that [TCDCS] was

going to ask to admit the trial testimony from the previous TPR; in part for expediency,

and in part so we might be able to consolidate two appeals if the court rules in favor of

[TCDCS]. . . .” (A/V Rec. No. 1; 09/30/13; 1:58:19-1:58:46). Mother’s counsel stated

that, “The whole point was not to have to put on a whole other day of testimony . . . .”

(A/V Rec. No. 1; 09/30/13; 2:02:07-2:02-12). Ultimately, counsel for TCDCS sought the

application of collateral estoppel in this termination hearing and requested that the juvenile

court’s prior termination adjudication order, or TCDCS Exhibit 3, which had previously

been admitted in evidence without objection, be considered in support of that argument.

Mother’s counsel, after noting that the record would be devoid of actual testimony, stated,

“we have no problem with that.” (A/V Rec. No. 1; 09/30/13; 2:02:19-2:02:24). Because

TCDCS Exhibit 3 had already been admitted in evidence, the juvenile court noted that

TCDCS was withdrawing its motion to incorporate the underlying trial transcript into

evidence.

       The evidence presented at the termination hearing demonstrated that conditions had

not changed. Mother’s counsel asked Mother what she wanted to tell the juvenile court

on the subject of the termination of her parental rights to the Child. Mother stated, “I don’t

think that’s fair because, like I said, I’m here for something I didn’t even do.” (A/V Rec.

No. 1; 09/30/13; 2:50:48-2:50:59). Additionally, she stated, “I had seven kids total and

how could I do that [when I’m the one who] took him to the hospital?” (A/V Rec. No. 1;

09/30/13; 2:51:03-2:51:10). Father testified at the hearing and stated that he had not seen
                                             7
any change or improvement on Mother’s part with respect to providing food and clean

clothing for the children since he had known her.

       The juvenile court took the matter under advisement and, on October 8, 2013,

issued its order finding that TCDCS had met its burden of proving by clear and convincing

evidence all of the required elements in the termination petition. Mother now appeals.

                            DISCUSSION AND DECISION

       We begin our review by acknowledging that this court has long had a highly

deferential standard of review in cases concerning the termination of parental rights. In re

K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). When reviewing a termination of parental

rights case, we will not reweigh the evidence or judge the credibility of the witnesses. In

re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the trial court’s unique position to assess the evidence, we will

set aside the court’s judgment terminating a parent-child relationship only if it is clearly

erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Here, in terminating Mother’s parental rights to the Child, the trial court entered

specific findings and conclusions. When a trial court’s judgment contains specific findings

of fact and conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake

Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings, and second, we determine whether the findings

support the judgment. Id. “Findings are clearly erroneous only when the record contains

no facts to support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d
8
98, 102 (Ind. 1996). If the evidence and inferences support the trial court’s decision, we

must affirm. L.S., 717 N.E.2d at 208.

       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however,

are not absolute and must be subordinated to the child’s interests when determining the

proper disposition of a petition to terminate parental rights. Id. In addition, although the

right to raise one’s own child should not be terminated solely because there is a better home

available for the child, parental rights may be terminated when a parent is unable or

unwilling to meet his or her parental responsibilities. K.S., 750 N.E.2d at 836.

       Before an involuntary termination of parental rights may occur, the State is required

to allege and prove, among other things:

       (B)    that one (1) of the following is true:
              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.
              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
              (iii)   The child has, on two (2) separate occasions, been adjudicated
                      a child in need of services;
       (C)    that termination is in the best interests of the child; and
       (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these allegations

in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d
1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). Moreover, if the court finds

                                              9
that the allegations in a petition described in section 4 of this chapter are true, the court

shall terminate the parent-child relationship.        Ind. Code § 31-35-2-8(a) (emphasis

supplied).

       Mother argues that her due process rights were violated because TCDCS “elected

to proceed under the theory of collateral estoppel, suggesting that since mother had just

suffered a TPR judgment about 60 days earlier, that she was estopped from litigating this

petition, based on the theory that the same facts would be advocated to prosecute the

instant petition.” Appellant’s Br. at 8-9. TCDCS contends that Mother’s argument has

been waived for appellate review, and that the error, if any, was invited by Mother.

       The State correctly observes that Mother is raising this argument for the first time

on appeal. It is well settled that a party may not raise an issue for the first time on appeal.

Smith v. Marion Cnty. Dep’t of Pub. Welfare, 635 N.E.2d 1144, 1146 (Ind. Ct. App. 1994).

Furthermore, “[i]t is well established that we may consider a party’s constitutional claim

waived when it is raised for the first time on appeal.” Hite v. Vanderburgh Cnty. Office

of Family & Children, 845 N.E.2d 175, 180 (Ind. Ct. App. 2006). A party waives a claim

alleging a violation of due process when it is raised for the first time on appeal. McBride

v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 194-95 (Ind. Ct. App.

2003). Because Mother failed to object at the hearing, her claim, raised for the first time

on appeal, is waived.

       Additionally, Mother’s counsel agreed to the procedure used at the hearing, thus

inviting the error of which she now seeks to take advantage. Our Supreme Court stated

the following in Witte v. Mundy ex rel. Mundy, 820 N.E.2d 128 (Ind. 2005): “The doctrine

of invited error is grounded in estoppel. Under this doctrine, ‘a party may not take
                                          10
advantage of an error that she commits, invites, or which is the natural consequence of her

own neglect or misconduct.’” Id. at 133 (internal citations omitted). Both counsel for

TCDCS and Mother discussed their desire to avoid having to duplicate testimony that had

already been presented and preserved in the first termination case, as such would be used

to support the termination petition involving the Child. Counsel for Mother expressed the

preference that if the transcript from the prior termination proceeding were introduced,

that TCDCS should be the party to sponsor the exhibit. Counsel for Mother also expressed

his understanding that introduction of the transcript would be more expedient and would

aid in the preparation of appellate briefs in the event both termination decisions would be

appealed. That option was abandoned in favor of TCDCS relying solely on Exhibit 3 in

support of its collateral-estoppel argument. To this proposal, counsel for Mother stated,

“We have no problem with that.” (A/V Rec. No. 1; 09/30/13; 2:02:19-2:02:24). Thus,

any error in the trial court’s application of the collateral estoppel doctrine in this

termination proceeding was the natural result of the error, if any, invited by Mother. We

will not review invited error. In re A.D., 737 N.E.2d 1214, 1217 (Ind. Ct. App. 2000).

       Moreover, when TCDCS offered into evidence Exhibits 1 through 6 they were

admitted with no objection from Mother. When the method of usage of the prior transcript

and evidence from the prior termination proceeding was discussed, the juvenile court noted

that those exhibits, which included Exhibit 3—the order from the prior termination

proceeding—were already admitted in the present termination case. As such, those

exhibits could form the basis for the juvenile court’s decision in the present case.

       Indiana Evidence Rule 103 requires that a party claiming error in the admission or

exclusion of evidence may do so only if the error affects a substantial right of the party and
                                            11
the party timely objects to the evidence and states the specific grounds for the objection. 3

“‘In failing to make a timely objection or motion, the party is, in effect, acquiescing in the

admission of the evidence.’” Everage v. N. Ind. Pub. Serv. Co., 825 N.E.2d 947, 948 (Ind.

Ct. App. 2005) (quoting Reed v. Dillon, 566 N.E.2d 585, 588 (Ind. Ct. App. 1991)).

        Our review of a trial court’s admission or exclusion of evidence is for an abuse of

discretion. In re Des.B., 2 N.E.3d 828, 834 (Ind. Ct. App. 2014). A trial court abuses its

discretion only if its decision is clearly against the logic and effect of the facts and

circumstances before it. Id. Errors in the admission of evidence are disregarded as

harmless, unless they affect the substantial rights of a party. Id. We assess the probable

impact of the evidence upon the finder of fact in making our determination whether the

admission of evidence affected a party’s substantial rights. Id. Further, reversible error

cannot be based on the erroneous admission of evidence that is merely cumulative of other

evidence that has already been properly admitted. Id.

        Mother waived her claim by failing to object to TCDCS’s exhibits. Indeed, Mother

stated that she had no objection to them. Thus, the juvenile court did not abuse its

discretion in the admission of the exhibits and did not abuse its discretion by relying on

them.

        The State claims that the doctrine of collateral estoppel did not play a large role in

the juvenile court’s determination in this case, as the admission of the prior CHINS orders

and prior termination order were sufficient to support the juvenile court’s determination,



        3
          The fundamental error doctrine is an exception to the general rule that the failure to object at trial
constitutes a procedural default precluding consideration of an issue on appeal. Benson v. State, 762 N.E.2d
748, 755 (Ind. 2002). Mother has not advanced that argument however.
                                                      12
but addresses Mother’s argument nonetheless. We have considered the use of collateral

estoppel in termination proceedings, stating the following:

       Collateral estoppel operates to bar relitigation of an issue which was
       necessarily adjudicated in a former suit. Where a party seeks to relitigate an
       issue, the first adjudication is conclusive even if the second action is on a
       different claim.
       In determining whether to apply the doctrine of collateral estoppel, Indiana
       courts have traditionally examined whether the party seeking estoppel
       established the following elements: (1) a final judgment in a former suit on
       the merits in a court of competent jurisdiction; (2) an identity of issues; and
       (3) the party to be estopped was a party in the prior action or in privity with
       that party. However, the primary consideration in determining the
       appropriateness of allowing a party to assert collateral estoppel is whether
       the party against whom the judgment is pled had a full and fair opportunity
       to litigate the issue in a previous action and whether it would be otherwise
       unfair under the circumstances of the particular case to apply collateral
       estoppel. To make this determination, our courts consider the party’s
       incentive and ability to litigate the prior action, including the interest at stake
       for the party in the previous proceeding and how the party perceived this
       interest.
In re C.M. v. Greene Cnty. Office of Family & Children, 675 N.E.2d 1134, 1137 (Ind. Ct.

App. 1997) (internal citations omitted).

       Here, TCDCS was invoking offensive collateral estoppel against Mother.

“Offensive use of collateral estoppel occurs when a plaintiff seeks to foreclose the

defendant from litigating an issue that the defendant has previously litigated unsuccessfully

in an action with another party.” Adams v. Marion Cnty. Office of Family & Children, 659
N.E.2d 202, 205 (Ind. Ct. App. 1995). In the present case, however, Mother was not

prevented from presenting evidence. Mother’s parental rights to the Child’s older siblings

were terminated approximately two months prior to the adjudication at issue here. The

State correctly observes that Mother does not claim she was did not have a full and fair

opportunity to litigate the issue in the prior termination proceeding. Indeed, Mother

                                               13
acknowledges that she was motivated to defend against the termination of her parental

rights in the prior termination proceeding. We agree that the issue in both cases was the

same—whether Mother was able to safely and properly care for her children.

       Further, application of offensive collateral estoppel in this situation is not unfair.

The record reveals that conditions had not changed. Mother remained incarcerated for her

conviction of neglect of a dependent and would remain incarcerated until at least the end

of 2014. Additionally, Mother joined in the effort to find a means for admitting the trial

testimony from the previous termination proceeding in part to aid in the consolidation of

the two appeals in the event the juvenile court ruled in favor of TCDCS on the present case.

Thus, if the juvenile court had prevented Mother from presenting evidence on her fitness

to parent the Child, by way of application of collateral estoppel, the juvenile court would

not have erred. For all of the reasons set forth above, we conclude that Mother’s due

process rights were not violated by the methodology used to establish the allegations of the

petition.

       We now consider Mother’s sufficiency claim regarding the evidence used to support

the juvenile court’s determination that her parental rights should be terminated. Although

Mother has arguably waived her argument on this matter by failing to support her position

with legal authority, we will nonetheless address the merits of her claim. Mother contends

that the prior order terminating her parental rights to the Child’s older siblings is not

evidence; therefore, the facts found by the juvenile court are not supported by sufficient

evidence. More particularly, Mother challenges the trial court’s conclusions that there was

a reasonable probability that the conditions that resulted in the Child’s removal and


                                             14
continued placement outside the home would not be remedied, and that the continuation of

the parent-child relationship posed a threat to the Child’s well-being.

       When a juvenile court decides the issue whether the conditions that led to the Child’s

removal would be remedied, the juvenile court must assess a parent’s fitness to care for his

or her child at the time of the termination hearing. In re D.D. v. Marion Cnty. Office of

Family & Children, 804 N.E.2d 258, 266 (Ind. Ct. App. 2004). Parental rights may be

terminated when parties are unwilling or unable to meet their parental responsibilities. Id.

at 265. The evidence reflects that Mother remained incarcerated at the time of the

termination hearing and was expected to remain incarcerated through most of 2014.

Mother had a history of unstable relationships with men who were abusive and/or involved

in illegal drugs. Mother’s seven children were fathered by five different men, and Mother

admitted to having a sexual encounter with Father while one of her children was on the

same mattress. Mother believed that Father may have harmed one of her children.

       The record demonstrates that Mother did not appear to understand her parental

responsibilities. She admitted to leaving her infant twins home alone while she went

shopping because it made the task quicker and easier. Mother’s home lacked adequate

food and furnishings. When the children were removed from Mother’s home, there was

only one gallon of milk in the home. Mother was offered services as part of the first CHINS

case. Mother participated in a psychological evaluation and was diagnosed with Borderline

Intellectual Functioning. Mother lacked motivation to accomplish the goals set for her and

focused on matters other than her children. Mother failed to make any progress toward

stability or improvements in her parenting skills. A year after the first CHINS case was


                                             15
filed, Mother’s visitation with the Child’s older siblings remained fully supervised and

occurred only one time per week. Mother was rarely prepared for those visits.

       The juvenile court’s conclusion is supported by sufficient evidence. The TCDCS

exhibits, which were admitted without objection, the CASA exhibits, and the testimony

produced at the evidentiary hearing all support this conclusion. We find no error here.

       The juvenile court also found that there was a reasonable probability that

continuation of the parent-child relationship posed a threat to the Child’s well-being. A

juvenile court need not wait until a child is irreversibly influenced by a deficient lifestyle

such that the child’s physical, mental, and social growth is permanently impaired before

terminating the parent-child relationship. In re E.S. v. Miami Cnty. Div. of Family &

Children, 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002). “When the evidence shows that

the emotional and physical development of the child in need of services is threatened,

termination of the parent-child relationship is appropriate.” Id.

       The evidence set forth in our analysis of changed conditions, likewise supports the

juvenile court’s conclusion with respect to our analysis of the child’s well-being. See In

re A.K. v Ind. Dep’t of Child Servs., St. Joseph Cnty., 924 N.E.2d 212, 221 (Ind. Ct. App.

2010) (evidence supporting threat-to-well-being conclusion also supports child’s-best-

interests conclusion). The Child’s older sibling was seriously injured, and Mother’s delay

in seeking treatment exacerbated the effects of those injuries. Mother’s lack of empathy

toward that child supports the conclusion that the continuation of the parent-child

relationship posed a threat to the Child’s well-being. We have held that evidence that a

parent with low intellectual capacity displayed a continuing lack of stability, neglect of her

children’s medical needs, and lack of progress in services demonstrated a sufficient threat
                                           16
to the well-being of the children such that termination of parental rights was warranted. In

re A.S. v. Tippecanoe Cnty. Dep’t of Child Servs., 905 N.E.2d 47, 50 (Ind. Ct. App. 2009).

The juvenile court’s conclusion was supported by sufficient evidence.

       In sum, Mother’s due process rights were not violated by the method used to admit

evidence from a prior termination proceeding. The exhibits and testimony presented at the

termination hearing, a hearing at which Mother participated telephonically, was sufficient

to support the juvenile court’s conclusions. The juvenile court’s termination of Mother’s

parental rights to the Child was not clearly erroneous.

       Affirmed.

MAY, J., and BRADFORD, J., concur.




                                            17